Name: Commission Regulation (EEC) No 2823/87 of 18 September 1987 on the documents to be used for the purpose of implementing Community measures entailing verification of the use and/or destination of goods
 Type: Regulation
 Subject Matter: documentation;  tariff policy;  trade policy
 Date Published: nan

 23 . 9 . 87 Official Journal of the European Communities No L 270/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2823/87 of 18 September 1987 on the documents to be used for the purpose of implementing Community measures entailing verification of the use and/or destination of goods 1901 /85 0 so as to provide for the use both in external and internal Community transit procedures of the single document form introduced by Council Regulations (EEC) No 678/85Q and (EEC) No 679/85 (8), as amended by Commission Regulation (EEC) No 2791 /86 (9); Whereas the Control Copy T 5 form should be aligned as closely as possible on the specimen single document form ; Whereas it is therefore appropriate, in view of the present Regulation, to repeal the provisions of Regulation (EEC) No 223/77 which remain applicable ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on the Movement of Goods, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 222/77 of 13 December 1976 on Community transit ('), as last amended by Regulation (EEC) No 1 674/87 (2), and in particular Article 57 thereof, Whereas Commission Regulation (EEC) No 223/77 of 22 December 1976 on provisions for the implementation of the Community transit procedure and for certain simplifi ­ cations of that procedure (3), as last amended by Regula ­ tion (EEC) No 3399/85 (4), introduced a special copy of the Community transit document referred to as 'Control Copy T 5' which, when duly endorsed by the customs authorities, . furnishes proof that the conditions provided for or prescribed as to the use and/or destination of goods have been complied with ; Whereas the provisions of Regulation (EEC) No 223/77 on Control Copy T 5 have been supplemented several times ; Whereas, in the context of the consolidation of the provi ­ sions for the implementation of the Community transit procedure and certain simplifications of that procedure, the provisions of Regulation (EEC) No 223/77 with the exception of those concerning the Control Copy T 5 have been repealed by Commission Regulation (EEC) No 1062/87 0 ; Whereas, in view of their specific nature, it has proved necessary to incorporate the provisions relating to Control Copy T 5 in a Regulation separate from the consolidating Regulation ; Whereas the abovementioned Regulation (EEC) No 222/77 was amended by Council Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 Where implementation of a Community measure is subject to proof that the conditions prescribed by that measure as to the use and/or destination of goods imported into, exported from, or moving within the Community have been complied with, such proof shall be furnished by production of Control Copy T 5. A Control Copy T 5 is a completed form T 5, accompanied, where appropriate, by one or more forms T 5 bis, in the circum ­ stances referred to in Article 7, or by one or more loading lists T 5, in the circumstances referred to in Article 8 and 9 . 2. Any person who signs a Control Copy T 5 within the meaning of paragraph 1 shall be required to put the goods described in that document to the declared use and/or dispatch the goods to the declared destination . (&gt;) OJ No L 38 , 9 . 2 . 1977, p. 1 . (2 OJ No L 157, 17. 6. 1987, p. 1 . (3) OJ No L 38, 9. 2 . 1977, p. 20. {*) OJ No L 179, 11 . 7 . 1985, p. 6. 0 OJ No L 79, 21 . 3 . 1985, p. 1 . (8) OJ No L 79, 21 . 3 . 1985, p. 7. 0 OJ No L 263, 15 . 9 . 1986, p. 3 . (4) OJ No L 322, 3 . 12 . 1985, p . 10 . O OJ No L 107, 22. 4. 1987, p . 1 . No L 270/2 Official Journal of the European Communities 23 . 9 . 87 produced and completed simultaneously by this means provided that the provisions as regards the specimens, the paper, the size, the language used, the legibility, the prohibition of erasures and overwriting and as regards amendments are strictly observed. Article 2 The forms on which Control Copy T 5 is drawn up shall correspond to the specimens contained in Annexes I, II and III . Control Copy T 5 shall be issued and used in accordance with the provisions of Articles 5 to 14. Article 3 1 . The paper used shall be pale blue, dressed for writing purposes and weight at least 40 g/m2. It shall be sufficiently opaque for the information on one side not to affect the legibility of the information on the other side. Its strength shall be such that in normal use it does not easily tear or crease . 2. The sizes of the forms shall be : (a) 210 X 297 mm for form T 5 (Annex I) and form T 5 bis (Annex II), a tolerance in the length of  5 or + 8 mm being allowed. (b) 297 x 420 nim for loading lists T 5 (Annex III), a tolerance in the length of  5 or + 8 mm being allowed. Article 7 1 . The competent customs authorities of each Member State may allow undertakings established in their territory to supplement a Control Copy T 5 with one or more continuation sheets T 5 bis in cases where all the forms relate to a single consignment of goods, which are loaded on one single means of transport, and are destined for a single consignee and a single use and/or destination. 2. The number of continuation sheets T 5 bis used shall be shown in box 3 of the Control Copy T 5 which they accompany. The registration number of the Control Copy T 5 shall be shown in the box for registration parti ­ culars of each continuation sheet T 5 bis. The total number of packages covered by the Control Copy T 5 and the T 5 bis continuation sheets shall be shown in box 6 of the Control Copy T 5. Article 4 The Member States may require that Control Copy T 5 forms show the name and address of the printer, or a symbol enabling the printer to be identified. Article 5 Control Copy T 5 shall be drawn up in one of the official languages of the Community which is acceptable to the competent authorities of the Member State of departure . The competent authorities of another Member State in which such a document is presented may, as necessary, require a translation into the official language, or one of the official languages, of that Member State . Article 6 1 . Control Copy T 5 shall be completed by typewriter or by a mechanographical or similar process. It may also be filled in legibly by hand, in ink and in block capitals . The form shall contain no erasures or overwriting. Any alterations shall be made by crossing out the incorrect particulars and, where appropriate, adding those required. Any alterations made in this way shall be initialled by the person making them and expressly authenticated by the competent authorities. 2. In addition, Control Copy T 5 may be completed using an automatic reproduction process instead of any of the processes referred to in paragraph 1 . It may also be Article 8 1 . The competent customs authorities of each Member State may allow undertakings established in their territory to supplement a Control Copy T 5 with one or more loading lists T 5 giving the particulars normally shown in boxes 31 , 33, 35, 38, 100, 103 and 105 of form T 5, provided that all the forms relate to a single consignment of goods which are loaded on a single means of transport and are destined for a single consignee and a single use and/or destination . 2. Only the front of the loading list T 5 form may be used. Each item shown on loading list T 5 shall be preceded by a serial number and all the particulars indi ­ cated in the column headings shall be supplied. A horizontal line shall be drawn after the last entry and the remaining unused spaces crossed through so that no subsequent additions can be made. The total number of packages containing the goods listed and the total gross and net mass of those goods shall be shown at the foot of the appropriate columns . 3 . Where loading lists T 5 are used, boxes 31 , 33, 35, 38 , 100, 103 and 105 of the Control Copy T 5 to which they refer shall be crossed through and the Control Copy may not be accompanied by a form T 5 bis. 4. The number of loading lists T 5 used shall be shown in box 4 of Control Copy T 5. The registration number of the Control Copy T 5 shall be shown in the box for regis ­ tration particulars of each loading list T 5. The total number of packages covered by the various loading lists shall be shown in box 6 of the Control Copy T 5. 23 . 9 . 87 Official Journal of the European Communities No L 270/3 Article 9 4. Without prejudice to the application of the provi ­ sions of Article 26 of Regulation (EEC) No 222/77, the original of Control Copy T 5 shall , after appropriate endorsement by the competent customs office in the Member State of destination, be sent forthwith to the address shown under the heading 'Return to'. 1 . The authorization referred to in Article 8 ( 1 ) may allow undertakings whose records are based on an elec ­ tronic or automatic data-processing system to use loading lists T 5 completed by such data-processing system which, although they include all the particulars provided for in the list as printed in Annex III, do not comply with all the conditions of Articles 2, 3, 4 and 6 and that of Article 8 (2) as regards the requirement that each item shown on the list must be preceded by a serial number. These lists must, however, be designed and completed in such a way that they can be used without difficulty by the customs and other authorities in question . 2. The authorization shall be granted only to those undertakings which offer the safeguards considered appropriate by the customs authorities . The undertaking to which the authorization is given shall be liable in the event of any fraudulent use by any person of loading lists which it draws up. Article 12 Where goods subject to control as to use and/or destina ­ tion are not placed under a Community transit procedure, a Control Copy T 5 shall be prepared in respect of such goods in addition to the document relating to the proce ­ dure used. The control copy shall be issued and used subject to the conditions laid down in Article 11 . Article 13 Any person who delivers a Control Copy T 5 and the consignment to which that document related to the competent customs office of the Member State of destina ­ tion may, on request, obtain a receipt drawn up on a form corresponding to the specimen provided for in Article 1 (4) of Regulation (EEC) No 1062/87. The receipt may not replace Control Copy T 5. Article 10 1 . Control Copy T 5 and, where appropriate, continua ­ tion sheets T 5 bis or loading lists T 5 shall be made out by the person concerned in one original and at least one copy, each of which must bear the original signature of the person concerned. 2. Control Copy T 5 and, where appropriate, continua ­ tion sheets T 5 bis or loading lists T 5 shall , as regards the description of goods and any additional information, show all the particulars required by the provisions relating to the Community measure imposing the control . 3 . When goods are not entered under a Community transit procedure, the Control Copy T 5 must bear a reference to the document relating to the procedure used. 4. The Community transit document or the document relating to the procedure used must bear a reference to the Control Copy or Copies T 5 issued. Article 14 1 . In the case of a consignment of goods accompanied by a Control Copy T 5, the customs authorities of the Member States may, as an exceptional measure, permit such consignment and the Control Copy T 5 to be divided before completion of the procedure for which the form was issued. Consignments resulting from such divi ­ sion may not themselves be further divided. 2. The provisions of paragraph 1 shall be without prejudice to the application of Community measures to products from intervention which are to be subjected to control of use and/or destination and which are processed in another Member State before being put to their final use or reaching their final destination . 3 . The division referred to in paragraph 1 shall be carried out under the conditions set out in paragraphs 4 to 7 below. Member States need not apply these condi ­ tions in cases where all the consignments which result from the division are to be put to their final use or are to reach their final destination in the Member State where the division takes place . 4. The office at which the division takes place shall issue, in accordance with the provisions of Article 10, an extract Control Copy T 5 for each part of the divided consignment, using for this purpose a Control Copy T 5. Article 11 1 . When the Community transit procedure is used, the Control Copy T 5 shall be issued by the office of depar ­ ture . The competent customs office of the Member State of destination shall carry out, or cause to be carried out under its reponsibility, the control as to the use and/or destination provided for or prescribed. 2 . The office of departure shall keep a copy of Control Copy T 5. 3 . The original of Control Copy T 5 shall accompany the goods under the same conditions as the documents relating to the procedure used. No L 270/4 Official Journal of the European Communities 23 . 9 . 87 Each extract shall contain the additional information shown on the initial Control Copy T 5 and give, amongst those particulars, the net mass of the goods to which that extract applies. Each extract shall show in box 106 the registration number, date and office and country of issue of the initial Control Copy T 5, using one of the follo ­ wing forms of wording : 6. The originals of the extract Control Copies T 5 shall , together with the documents relating to the procedure used, accompany each part of the divided consignment. 7. The competent customs office in the Member State of destination of the parts of the divided consignment shall carry out, or cause to be carried out under its respon ­ sibility, the control as to the use and/or destination provided for or prescribed. It shall return the extracts endorsed in accordance with Article 1 1 (4) to the address shown under the heading 'Return to'.  Extracto del ejemplar de control : (nÃ ºmero, fecha, aduana y paÃ ­s de expediciÃ ³n)  Udskrift af kontroleksemplar : (nummer, dato, udstedende toldsted og land)  Auszug aus dem Kontrollexemplar : (Nummer, Datum, ausstellende Zollstelle und Land)  Ã ÃÃ Ã ÃÃ ±Ã Ã ¼Ã ± Ã Ã ¿Ã Ã ±Ã ½Ã Ã ¹Ã Ã ÃÃ ¿Ã Ã µÃ »Ã ­Ã ³Ã Ã ¿Ã : (Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã , Ã ·Ã ¼Ã µÃ Ã ¿Ã ¼Ã ·Ã ½Ã ¯Ã ±, Ã Ã µÃ »Ã Ã ½Ã µÃ ¯Ã ¿ Ã ºÃ ±Ã ¹ Ã Ã Ã Ã ± Ã µÃ ºÃ ´Ã Ã Ã µÃ Ã )  Extract of control copy : (Number, date , office and country of issue) Article 1 5 1 . Control Copy T 5 may be issued retroactively on condition that :  the person concerned is not responsible for the failure to apply for or to issue that document when the goods were dispatched,  the person concerned furnished proof that the Control Copy T 5 relates to the goods in Tespect of which the dispatch or export formalities were completed,  the person concerned produced the documents required for the issue of the Control Copy T 5,  it is established to the satisfaction of the competent customs authorities that the retroactive issue of Control Copy T 5 cannot give rise to the securing of financial benefits which would not be due considering the transit procedure which may have been used, the customs status of the goods and their use and/or desti ­ nation . 2. Where Control Copy T 5 is issued retroactively, it shall bear in red one of the following forms of wording :  Extrait de 1 exemplaire de contrÃ ´le : (numÃ ©ro, date, bureau et pays de dÃ ©livrance)  Estratto dell esemplare di controllo : (numero, data, ufficio e paese di emissione)  Uittreksel uit controle-exemplaar : (nummer, datum, kantoor en land van afgifte)  Expedido a posteriori  Extracto do exemplar de controlo : (nÃ ºmero, data, estÃ ¢ncia aduaneira, pais de emissÃ £o)  Udstedt efterfÃ ¸lgende  NachtrÃ ¤glich ausgestellt  Ã Ã ºÃ ´Ã ¿Ã ¸Ã ­Ã ½ Ã µÃ º Ã Ã Ã ½ Ã Ã Ã Ã ­Ã Ã Ã ½  Issued retroactively5. The office where the division takes place shall stateon the initial Control Copy T 5 that the form has been divided. It shall do this by entering one of the following statements in the 'control of use and/or destination' box :  Delivre a posteriori  Rilasciato a posteriori  ... (numero) extractos expedidos  copias adjuntas  Achteraf afgegeven  ... (antal) udstedte udskrifter  kopier vedfÃ ¸jet  ... (Anzahl) AuszÃ ¼ge ausgestellt  Durchschriften liegen bei  ... (Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã ) Ã µÃ ºÃ ´Ã ¿Ã ¸Ã ­Ã ½Ã Ã ± Ã ±ÃÃ ¿Ã ÃÃ ¬Ã Ã ¼Ã ±Ã Ã ±  Ã Ã Ã ½Ã ·Ã ¼ ­ Ã ¼Ã ­Ã ½Ã ± Ã ±Ã ½Ã Ã ¯Ã ³Ã Ã ±Ã Ã ±  ... (number) extracts issued  copies attached  ... (nombre) extraits dÃ ©livrÃ ©s  copies ci-jointes  ... (numero) estratti rilasciati  copie allegate  Emitido a posteriori Moreover, the person concerned shall enter on such Control Copy T 5 the identity of the means of transport by which the goods were dispatched, the date of departure and, if appropriate, the date on which the goods were produced at the office of destination . 3 . A Control Copy T 5 issued retroactively may be endorsed by the competent customs office of the Member State of destination only where that office establishes that the goods covered by the document in question have been used for the purpose and/or have reached the desti ­ nation provided for or prescribed by the Community measure on the importation, exportation or movement within the Community of those goods .  ... (aantal) uittreksels afgegeven  kopieÃ «n bijge ­ voegd  ... (quantidade) extractos emitidos  copias juntas The initial Control Copy T 5 shall be returned without delay to the address shown under the heading 'Return to', accompanied by the copies of the extracts issued . 23 . 9 . 87 Official Journal of the European Communities No L 270/5 departure of the consignments to be sent, in order that the office may carry out any necessary controls before the departure of the goods ; (c) the period within which goods must be produced at the office of destination ; and (d) the identification measures to be taken. To this end the customs authorities may prescribe that the means of transport or the packages shall bear special seals, accepted by the customs authorities and affixed by the authorized consignor. Article 21 1 . In addition to the particulars specified in Article 20, the authorization referred to in Article 17 shall stipulate that the box reserved for the use of the office of departure on the front of Control Copy T 5 shall : (a) be stamped in advance with the stamp of the office of departure and be signed by an official of that office ; or (b) be stamped by the authorized consignor with a special metal stamp approved by the customs authorities and corresponding to the specimen shown in Annex IV ; the imprint of the stamp may be pre-printed on the forms where the printing is entrusted to a printing works approved for that purpose . The authorized consignor shall complete the said box by stating the date of consignment of the goods. 2. Customs authorities may prescribe the use of forms bearing a distinctive mark as a means of identification . Article 22 1 . The authorized consignor shall , not later than the time of consigning the goods, enter on the front of the duly completed Control Copy T 5, in the box headed 'Control by office of departure', the identification measures applied and the references to the export docu ­ ment as required by the Member State of consignment, together with, in so far as is necessary, particulars of the time limit for production of the goods at the competent customs office in the Member State of destination, and one of the following endorsements :  Procedimiento simplificado Article 16 By way of derogation from Article 1 and unless otherwise stipulated in the provisions relating to the relevant Community measure, each Member State shall have the right to require that proof that the goods have been used for the purpose and/or have reached the destination provided for or prescribed be furnished in accordance with a national procedure provided that the goods do not leave its territory before they have been used as, and/or have reached the destination, prescribed. Article 17 The customs authorities of each Member State may autho ­ rize persons complying with the conditions laid down in Article 19 , hereinafter referred to as 'authorized consig ­ nors' who intend to consign goods in respect of which a Control Copy T 5 must be made out, not to produce at the office of departure either the goods concerned or the Control Copy T 5 in respect thereof. Article 18 The authorized consignor shall bear all the consequences, in particular the financial consequences, of any errors, omissions or other faults in the Control Copies T 5 which he draws up and in the performance of the procedures incumbent upon him under the authorization provided for in Article 17. Article 19 1 . The authorization provided for in Article 17 shall be granted only to persons : (a) who frequently consign goods ; and (b) whose records enable the customs authorities to verify their operations . 2 . Customs authorities may withhold authorization from persons unable to offer the safeguards they consider necessary. 3 . The authorities may withdraw the authorization , in particular, when an authorized consignor no longer fulfils the conditions laid down in paragraph 1 or is no longer able to offer the safeguards referred to in paragraph 2. 4. Where the issue of Control Copy T 5 is conditional upon a guarantee being provided, Member States shall take appropriate measures to ensure that such guarantee is provided. Article 20 The authorization issued by the customs authorities shall specify in particular : (a) the customs office or offices which are . authorized offices of departure for consignments ; (b) the period within which, and the procedure by which, the authorized consignor is to inform the office of  Forenklet procedure  Vereinfachtes Verfahren  Ã ÃÃ »Ã ¿Ã Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã · Ã ´Ã ¹Ã ±Ã ´Ã ¹Ã ºÃ ±Ã Ã ¯Ã ±  Simplified procedure  Procedure simplifiÃ ©e  Procedura semplificata  Vereenvoudigde regeling  Procedimento simplificado. 2. After consignment, the authorized consignor shall forthwith send a copy of Control Copy T 5, together with any special document on the basis of which Control Copy T 5 was drawn up, to the office of departure . No L 270/6 Official Journal of the European Communities 23 . 9. 87  Dispensa della firma  Van ondertekening vrijgesteld  Dispensada a assinatura Article 25 A table of equivalence between the Articles and Annexes of this Regulation and those of repealed Regulation (EEC) No 223/77 is given in Annex V. In all Community instruments in which reference is made to the relevant Articles or Annexes of Regulation (EEC) No 223/77, such references shall be deemed to be references to the corresponding Articles or Annexes of this Regulation . Article 26 Authorized consignors using a special stamp of the type referred to in Annex XV to Regulation (EEC) No 223/77 at the time when this Regulation comes into force may continue to use that special stamp until 31 December 1992. 3 . when the customs authorities of the Member State of departure carry out a control on the departure of a consignment, they shall endorse the 'Control by office of departure' box on the front of the Control Copy T 5. 4. A Control Copy T 5 duly completed and containing the particulars specified in paragraph 1 and signed by the authorized consignor shall be deemed to have been isued by the office of departure which carried out the prior authentication of the form in accordance with Article 21 ( 1 ) (a), or which is named in the imprint of the special stamp referred to in Article 21 ( l)(b), for the purpose of providing proof that the goods referred to therein have been used for the purpose specified and/or reached the destination prescribed. Article 23 1 . The authorization consignor shall : (a) comply with the conditions laid down in this Regula ­ tion and the authorization ; and (b) take all necessary measures to ensure the safekeeping of the special stamp or of the forms bearing the imprint of the stamp of the office of departure or the imprint of the special stamp. 2. In the event of misuse by any person of Control Copy T 5 forms stamped in advance with the stamp of the office of departure or with the special stamp, the authorized consignor shall be liable, without prejudice to any criminal proceedings, for the payment of duties and other charges which have not been paid and for the repayment of any financial benefits which have been wrongly obtained following such misuse unless he can satisfy the customs authorities by whom he was autho ­ rized that he took the measures required of him under paragraph 1 (b). Article 24 1 . The customs authorities may authorize the autho ­ rized consignor not to sign Control Copy T 5 forms bearing the imprint of the special stamp referred to in Article 21 ( 1 ) (b) which have been drawn up by an elec ­ tronic or automatic data-processing system . This authori ­ zation shall be subject to the condition that the autho ­ rized consignor has previously given those authorities a written undertaking acknowledging that he is liable, without prejudice to any criminal proceedings, for the payment of any duties and other charges which have not been paid and for the repayment of any financial benefits which have been wrongly obtained following the use of Control Copy T 5 forms bearing the imprint of the special stamp. 2. Control Copy T 5 forms drawn up in accordance with paragraph 1 shall contain , in the box reserved for the signature of the declarant, one of the following state ­ ments :  Dispensa de firma  Fritaget for underskrift Article 27 Control Copies T 5 issued in conformity with the provi ­ sions of Regulation (EEC) No 223/77 on or before 31 December 1987, shall continue to be effective after that date . Article 28 Regulation (EEC) No 1062/87 is hereby amended as follows : 1 . Article 22 ( 1 ) is replaced by the following : ' 1 . When the goods referred to in Article 20(1 ) are not placed under a Community transit procedure, the customs office at which the formalities required for dispatching them were completed shall require the Control Copy T 5 provided for in Article 1 of Regula ­ tion (EEC) No 2823/87 to be drawn up. The person concerned shall enter in box 104 of that copy one of the statements provided for in Article 21 , depending on the case .' ( ») OJ No L 270, 23 . 9 . 1987, p. 1 ' 2 . The second subparagraph of Article 25 ( 1 ) is replaced by the following : 'By way of derogation from the provisions of Article 1 1 of Regulation (EEC) No 2823/87, the original of the Control Copy T 5 shall accompany the goods to the competent office of the Member State of destination.' 3 . Article 28 (a) is replaced by the following : '(a) shall be without prejudice to the application of the provisions of Articles 1 to 16 of Regulation (EEC) No 2823/87 :'.  Freistellung von der Unterschriftsleistung  Aev ajtaiTEixai i)7toypa(pfi  Signature waived  Dispense de signature 23 . 9 . 87 Official Journal of the European Communities No L 270/7 References to the Articles of Regulation (EEC) No 223/77 shall be interpreted in accordance with the tables of equivalence in Annex X hereto and in Annex V to Regulation (EEC) No 2823/87'. 4. Article 97 is replaced by the following : 'Repeal of Regulation (EEC) No 223/77 ; table of equivalence Article 97 1 . Regulation (EEC) No 223/77 is hereby repealed. 2. References to the repealed Regulation shall be construed as references to this Regulation or to Regu ­ lation (EEC) No 2823/87 Article 29 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 September 1987. For the Commission COCKFIELD Vice-President class="page"> ANNEX I EUROPEAN COMMUNITY class="page"> EUROPEAN COMMUNITY E FOR USE BY MEMBER STATE OF DEPARTURE ANNEX II EUROPEAN COMMUNITY class="page"> EUROPEAN COMMUNITY class="page"> class="page"> A N N E X II I EU RO PE AN CO M M UN IT Y LO AD IN G LI ST DF FI CE OF DE PA RT UR E T 5 O R IG IN AL IM PO RT AN T NO TE S 1. A loa din g list ma y be use d on ly wh en the go od s to wh ich it rel ate s are for the sa me use an /o rd es tin ati on wh ich is to be sh ow n in bo x 10 4 of the Co ntr ol Co py T 5t o wh ich iti sa tta ch ed . 2. Ag ric ult ura lp rod uc ts for ex po rta tio n mu st be de scr ibe di na cco rda nc ew ith the no me nc lat ure use df or ref un d pu rpo se s. 3. De tail s of lice nc es or ad van ce fixi ng ce rtif ica tes ins tea d of be ing sho wn in box 105 of Co ntr ol Co py T 5 mu st be sho wn on the loa din g list fol low ing the de scr ipt ion of go od st ow hic h the yr ela te. at ta ch ed to Co nt ro lC op y T 5 be ar ing th e re gi st ra tio n nu m be r sh ow n op po sit e. Co mm od ity Co de Ite m nu m be r Ma rks an d nu mb ers - Nu mb er an d kin d of pa ck ag es - De sc rip tio n of go od s an d, wh ere ap pro pri ate ,p ar tic ula rs of the ir co mp os itio n Gr os s m as s (kg ) Ne t m as s (kg ) Ne tq ua nti ty (kg or litr es ) in wo rd s RE SE RV ED FO R CU ST O M S class="page"> class="page"> class="page"> EU RO PE AN CO M M U N IT Y LO AD NG LI ST OF FI CE OF DE PA RT UR E T 5 CO PY att ac he d to Co ntr ol Co py T 5 be ar in g th e re gi str at io n nu m be r sh ow n op po sit e. IM PO RT AN T NO TE S 1. A loa din g lis tm ay be us ed on ly wh en the go od s to wh ich it rel ate s are for the sam e us e an /o rd est ina tio n wh ich is to be sh ow n in bo x 10 4 of the Co ntr ol Co py T 5t ow hic h it is att ac he d. 2. Ag ric ult ura lp rod uc ts for ex po rta tio n mu st be de scr ibe d in ac co rda nc ew ith the no me nc lat ure use df or ref un d pu rpo ses . 3. De tai ls of lic en ce s or ad va nc e fix ing cer tifi cat es ins tea d of bei ng sho wn in box 105 of Co ntr ol Co py T 5 mu st be sho wn on the loa din g list fol low ing the de scr ipt ion of go od st o wh ich the y rel ate . Ite m nu m be r Ma rks an d nu mb ers - Nu mb er an d kin do fp ac ka ge s- De scr ipt ion of go od sa nd , wh ere ap pro pri ate ,p art icu lar so ft he ir co mp os itio n lo m m od ity Co de Gr os s m as s (kg ) Ne tm as s (kg ) Ne tq ua nti ty (kg or litr es ) n w or ds RE SE RV ED FO R CU ST OM S class="page"> class="page"> 23 . 9 . 87 Official Journal of the European Communities No L 270/25 ANNEX IV SPECIAL STAMP 1 . Member State s coat of arms 2. Customs office 3 . Number of document 4. Date 5 . Authorized consignor 6 . Authorization No L 270/26 Official Journal of the European Communities 23 . 9 . 87 ANNEX V TABLE OF EQUIVALENCE Regulation (EEC) No 2823/87 Regulation (EEC) No 223/77 Article Article 1 10 2 1 (3) 3 2 ( 1 ) and (5) 4 2 (9) 5 2 (6) 6 2 (10) 2a 7 10a 8 10b 9 10c 10 11 11 12 12 13 13 15 (2) 14 13a 15 13b 16 14 17 61a ( 1 ) 18 61b 19 ( 1 ) to (3) 56 ( 1 ) (a) and (b), l (2) and (3) 19 (4) 61a (2) 20 57 21 61c 22 61d 23 ( 1 ) 61 ( 1 ) 23 (2) 61e 24 61 f ( 1 ) Annex Annex I VI II VIA III VI B IV XV